DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2014/0165272) in view of Maier (2009/0113598).
Regarding claim 1, Chen teaches a cycling garment comprising:
a pad (Fig 4 annotated below): and
at least two sections (Fig 4, member 22) joined to form a seam (member 23),
an interface between the seam and the pad defining a length (fig 4).
Chen does not teach the sections being made of fabric and the seam is bonded to the pad such that the seam is substantially contained within the pad.
(as seen in fig 4 that the seam 32 contain within the perimeter of the pad 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use fabric and the seam being bonded to the pad, as taught by Maier, on Chen structure because the phenomenon of movement or separation of the pads is eliminated or substantially reduced, especially during intense use, and a greater technical performance and greater comfort for the user compared to known trousers are obtained (Maier, para 0023).
Regarding claim 2, the modified structure Chen-Maier teaches all of the limitations of claim 1 and Maier further teaches the pad is comprised of a polymer material (pare 0040).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use Maier polymer material for Chen structure in order to provide a greater technical performance and greater comfort for the user compared to known trousers are obtained (Maier, para 0023).
Regarding claims 3-4, the modified structure Chen-Maier teaches all of the limitations of claim 2 and Maier further teaches the polymer is silicone or rubber (para 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing dale of the claim invention to use Maier material for Chen structure in 
Regarding claim 5, Chen teaches a cycling garment comprising:
a first section (Fig 4, member 22 on the left)
a second section (Fig 4, member 22 on the right) joined to the first section to form a first seam (Fig 4, member 23 on the left); and
a first pad disposed along a first length of the first seam (Fig 4, members 20 and 23 on the left).
Chen does not teach the sections being made of fabric and the seam is bonded to the pad such that the seam is substantially contained within the pad.
Maier teaches a cycling garment having sections being made of fabric (Fig 4, para 0038) and the seam (fig 4, member 32) is bonded (para 0040) to the pad (fig 4, member 20) such that the seam is substantially contained within the pad (as seen in fig 4 that the seam 32 contain within the perimeter of the pad 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use fabric and the seam being bonded to the pad, as taught by Maier, on Chen structure because the phenomenon of movement or separation of the pads is eliminated or substantially reduced, especially during intense use, and a greater technical performance and greater comfort for the user compared to known trousers are obtained (Maier, para 0023).
Regarding claim 6, the modified structure Chen-Maier teaches all of the limitations of claim 6 and Chen further teaches a third section joined to the first section to form a second seam; and
a second pad disposed along a second length of the second seam (Fig 4, members 20 and 23 on the right).
Maier teaches a cycling garment having sections being made of fabric (Fig 4, para 0038) and the seam (fig 4, member 32) is bonded (para 0040) to the pad (fig 4, member 20) such that the seam is substantially contained within the pad (as seen in fig 4 that the seam 32 contain within the perimeter of the pad 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use fabric and the seam being bonded to the pad, as taught by Maier, on Chen structure because the phenomenon of movement or separation of the pads is eliminated or substantially reduced, especially during intense use, and a greater technical performance and greater comfort for the user compared to known trousers are obtained (Maier, para 0023).

    PNG
    media_image1.png
    485
    307
    media_image1.png
    Greyscale

Regarding claim 7, the modified structure Chen-Maier teaches all of the limitations of claim 6 and Chen further teaches a back section attached to a posterior of at least the first section (Fig 4, member 21).
Maier teaches a cycling garment having sections being made of fabric (fig 4, para 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing dale of the claim invention to use Maier fabric for Chen structure in order to provide greater technical performance and greater comfort for the user compared to known trousers are obtained (Maier, para 0023).
Regarding claim 8, the modified structure Chen-Maier teaches all of the limitations of claim 6 and Chen further teaches a front fabric section attached to an anterior of at least the first fabric section (Fig 4 annotated above).
Maier teaches a cycling garment having sections being mace of fabric (Fig 4, para 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use Maier fabric for Chen structure in order to provide greater technical performance and greater comfort for the user compared to known trousers are obtained (Maier, para 0023).
Regarding claim 9, the modified structure Chen-Maier teaches all of the limitations of claim 6 and Maier further teaches an outer fabric section attached to the cycling garment so as to dispose at least the first pad between the first section and the outer section (para 0073).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add another layer over the pad, as taught by Maier, on Chen structure the phenomenon of movement or separation of the pads is eliminated or substantially reduced, especially during intense use, and a greater technical performance and greater comfort for the user compared to known trousers are obtained (Maier, para 0023).
Regarding claim 10, the modified structure Chen-Maier discloses the first pad is adapted to be positioned lateral to a mid-sagittal plane in a first direction (Chen, Fig 4, member 20).
Regarding claim 11, the modified structure Chen-Maier discloses at least a portion of the first pad is adapted to be positioned beneath an ischial pelvis borne of a person wearing the garment (Chen, Fig 4, member 20).
Regarding claim 12, the modified structure Chen-Maier discloses the first pad is adapted to be positioned lateral to a mic-sagittal plane in a first direction and the second pad is adapted to be positioned lateral to the mid-sagittal plane in in a second direction (Chen, Fig 4, member 20).
Regarding claim 13, the modified structure Chen-Maier discloses at least a portion of the first pad is adapted to be positioned beneath a first ischial pelvis bone of a person wearing the garment and the second pad is adapted to be positioned beneath a second ischial pelvis bone of a person wearing the garment (Chen, fig 4, member 20).
Examiner Noted for claims 10-13: It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). The modified structure Chen-Maier teaches a cycling garment, as presently claimed, that would be capable of position like the invention.
Regarding claim 14, Chen teaches a method for manufacturing a cycling garment comprising at least the steps of:
providing a first section; providing a second section (Fig 4, member 22);
providing a first pad (Fig 4, member 20);
joining the first and second sections to form a first seam (Fig 4, member 23).
Chen does not teach bonding at least a first length of the first seam to the first pad such that the seam is substantially contained within the pad along the length.
Maier teaches a cycling garment having sections being mace of fabric (Fig 4, para 0036) and a step of bonding at least a length of a seam to the pad such that the seam is substantially contained within the pad along the length (Fig 4, members 20 and 32, para 0042).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use fabric and the seam being bonded to the pad, as taught by Maier, on Chen method because the phenomenon of movement or separation of the pads is eliminated or substantially reduced, especially during intense use, and a greater technical performance and greater comfort for the user compared to known trousers are obtained (Maier, para 0023).
Regarding claim 16, the modified method Chen-Maier teaches all of the limitations of claim 14 and Chen further teaches a third section (Fig 4, member 21); providing a second pad (Fig 4, member 20); joining the first and third sections to form a second seam (Fig 4, member 23).
Maier teaches a cycling garment having sections being mace of fabric (Fig 4, para 0036) and a step of bonding at least a length of a seam to a pad such that the seam is substantially contained within the pad along the length (Fig 4, members 20 and 32, para 0042).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use fabric and the seam being bonded to the pad, as taught by Maier, on Chen method because the phenomenon of movement or separation of the pads is eliminated or substantially reduced, especially during intense use, and a greater technical performance and greater comfort for the user compared to known trousers are obtained (Maier, para 0023).
Regarding claim 17, the modified method Chen-Maier teaches all of the limitations of claim 14 and Chen further teaches a back section attached to a posterior of at least the first section (Fig 4, member 21).
Maier teaches a cycling garment having sections being mace of fabric (Fig 4, para 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use Maier fabric for Chen structure in order to provide greater technical performance and greater comfort for the user compared to known trousers are obtained (Maier, para 0023).
Regarding claim 18, the modified method Chen-Maier teaches all of the limitations of claim 14 and Chen further teaches a front fabric section attached to an anterior of at least the first fabric section (Fig 4 annotated above).
Maier teaches a cycling garment having sections being made of fabric (Fig 4, para 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use Maier fabric for Chen step in order to provide greater technical performance and greater comfort for the user compared to known trousers are obtained (Maier, para 0023).
Regarding claim 19, the modified step Chen-Maier teaches all of the limitations of claim 14 and Maier further teaches an outer fabric section attached to the cycling garment so as to dispose at least the first pad between the first section and the outer section (para 0013).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add another layer over the pad, as taught by Maier, on Chen structure the phenomenon of movement or separation of the pads is eliminated or substantially reduced, especially during intense use, and a greater technical performance and greater comfort for the user compared to known trousers are obtained (Maier, para 0023).
Regarding claim 20, the modified step Chen-Maier teaches all of the limitations of claim 16, but does not teaches the first and second pads are positioned to rest directly under the wearer's ischial pelvis bones. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to try having the pad as many places as possible to provide the best comfort for a user (MPEP 2144.05 UB}. Thus, Maier teaches that the pad could be positioned very close to the areas as claimed (para 0047).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2014/0165272) and Maier (2009/0113598) as applied to claim 14 above, and further in view of Watanabe (4,785,479).
Regarding claim 15, the modified method Chen-Maier teaches all of the limitations of claim 14 except positioning al least a portion of a length of a seam within a pad mold; filing the pad mold with a pad material; and curing the pad material to bond at least a portion of the length of the seam within the pad.
Watanabe teaches 4 step of having the seam within a pad mold, filing the maid with pad material and curing the pad material therefore the seam and the pad are bonded together (col. 5-6 and claim 6).
It would have been obvious to one or ordinary skill in the art before the effective filling date of the claim invention to add the step of Watanabe into the method of Chen, in order to flatten the seam and therefore it does not give a foreign body sensation on using the garment (Watanabe, col 6, lines 7-9). Thus, that creates another securing between the sections.
Response to Arguments
Applicant’s arguments, dated 09-01-2021, with respect to the rejection of claims under 35 U.S.C §101 have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.
Applicant's arguments, date 09-01-2021, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive because applicant argues that the prior art does not teach the limitations that the seam and the pad defining a length and the seam is bond to the pad such that the seam is substantially contained within the pad. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, as seen in fig 4 that the seam 32 contain within the perimeter of the pad 20.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732